     Case 3:19-cv-00968-W-NLS Document 22 Filed 06/03/19 PageID.336 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL CORNISH, et al.,                            Case No.: 19-CV-0968 W (NLS)
11                                     Plaintiffs,
                                                         ORDER ON NOTICE OF
12   v.                                                  VOLUNTARY DISMISSAL
                                                         [DOC. 20]
13   DANIEL CORNISH, et al.,
14                                   Defendants.
15
16         Plaintiffs have filed a notice of voluntary dismissal of this action without prejudice
17   pursuant to Fed. R. Civ. P. 41(a)(1). [Doc. 20.] This action is dismissed. In light of the
18   dismissal, the Court’s order to show cause is VACATED. [Doc. 10.]
19         The Clerk is directed to close the case.
20
21         IT IS SO ORDERED.
22
23   Dated: June 3, 2019
24
25
26
27
28

                                                     1
                                                                                19-CV-0968 W (NLS)
